

Exhibit 10(g)
AMENDMENT NO. 6
TO
PPL SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
WHEREAS, PPL Services Corporation ("PPL") adopted the PPL Supplemental Executive
Retirement Plan (the "Plan"), effective July 1, 2000, for certain of its
employees; and
WHEREAS, the Plan was amended and restated effective July 1, 2003, and
subsequently amended by Amendment No. 1, 2, 3, 4 and 5; and
WHEREAS, PPL desires to further amend the Plan;
NOW, THEREFORE, the Plan is hereby amended as follows:
I.
Effective December 31, 2017, the following sections of Article 2 are amended to
read as follows:

ARTICLE II
DEFINITIONS
 
 
 
 
 
 
(h)
"CLC" shall mean the Corporate Leadership Council of PPL Corporation.
 
(i)
"Early Retirement Reduction Factor" means the percentage that appears adjacent
to the Participant’s age below determined under the appropriate column.
 
 
(1)
Column (1) shall apply to any Retiree unless Column
(3) applies.
 
 
(2)
Column (2) shall apply to any Terminated Vested
Participant unless Column (3) applies.
 
 
(3)
Column (3) shall apply only to the Chief Executive
Officer of PPL Corporation.





--------------------------------------------------------------------------------






Percentage of Benefit Received


Age When
 Benefits Start
(1)


Retiree
(2)


Terminated Vested
(3)


CEO Retiree
62
61
60
59
58
57
56
55
54
53
52
51
50
49 or younger
100
100
100
95
90
85
80
75
70
65
60
55
50
N/A
100
100
100
90
80
70
60
50
N/A
N/A
N/A
N/A
N/A
N/A
100
95
90
85
80
75
70
65
N/A
N/A
N/A
N/A
N/A
N/A

 
(j)
“Good Reason” shall mean “Good Reason” or such similar concept as defined in any
employment, severance, or similar agreement then in effect between the
Participant and any of PPL or an Affiliated Company, or, if no such agreement
containing a definition of “Good Reason” is then in effect or if such term is
not defined therein, “Good Reason” shall mean without the Participant’s consent,
(i) a change caused by PPL or an Affiliated Company in the Participant’s duties
and responsibilities which is materially inconsistent with the Participant’s
position at the applicable entity that is a member of the Affiliated Companies,
(ii) a material reduction in the Participant’s annual base salary, annual
incentive compensation opportunity or other employee benefits (excluding any
such reduction that is part of a plan to reduce annual base salaries, annual
incentive compensation opportunities or other employee benefits of comparably
situated employees of any entity that is a member of the Affiliated Companies
generally), or (iii) a relocation of the Participant’s current principle place
of employment; provided that, notwithstanding anything to the contrary in the
foregoing, the Participant shall only have “Good Reason” to terminate employment
following the applicable entity’s failure to remedy the act which is alleged to
constitute “Good Reason” within thirty (30) days following such entity’s receipt
of written notice from the Participant specifying such act, so long as such
notice is provided within sixty (60) days after such event has first occurred.
 
(k)
"Participant" means





--------------------------------------------------------------------------------




 
 
(1)
any elected officer or other key employee of PPL or of a Participating Company
who is hired prior to January 1, 2012, is designated as eligible in a resolution
adopted by the board of directors of such Participating Company, and is approved
for participation in this Plan by the CLC.
 
 
(2)
any individual formerly described in Paragraph (1) who has not yet had a
Termination of Employment, or any individual formerly described in Paragraph (1)
who has had a Termination of Employment and is entitled to receive benefits
under Article 3 of this Plan. All Participants of this Plan are listed in
Appendix A.
 
(l)
“Participating Company” means PPL Services Corporation, PPL Electric Utilities
Corporation (prior to February 14, 2000, PP&L, Inc.), PPL EnergyPlus, LLC (prior
to February 14, 2000, PP&L EnergyPlus Co., LLC), PPL Global, LLC, PPL Montana,
LLC and each other Affiliated Company that is designated by the CLC to adopt
this Plan by action of its board of directors or managers.
 
(m)
"Plan" means this Supplemental Executive Retirement Plan, as amended from time
to time.
 
(n)
“PPL Corporation” means PPL Corporation (prior to February 14, 2000, PP&L
Resources, Inc.).
 
(o)
“Retiree” means a Participant except the Chief Executive Officer of PPL
Corporation who has a Termination of Employment after:
 
 
(1)
attaining age 55 and completing at least 10 Years of Service, or
 
 
(2)
attaining age 60.
 
 
For the Chief Executive Officer of PPL Corporation, “Retiree” means the
Participant has a Termination of Employment after attaining age 55 and
completing at least 10 years of Service or attaining age 62.
 
(p)
"Retirement Plan" means the PPL Retirement Plan, as amended from time to time.
 
(q)
“Section 409A” means Section 409A of the Internal Revenue Code of 1986, as
amended, and the final Treasury Regulations issued thereunder.
 
(r)
"Supplemental Final Average Earnings" means the following:





--------------------------------------------------------------------------------




 
 
(1)
Supplemental Final Average Earnings means twelve times the average of a
Participant’s “compensation” as defined in Paragraphs (A) through (B) below,
from PPL and/or an Affiliated Company, for the 60 highest full months in the
final 120 (or fewer) full consecutive months during which he is employed by PPL
and/or an Affiliated Company. For this purpose, non-consecutive months
interrupted by periods in which the Participant receives no “compensation” shall
be treated as consecutive. For purposes of this Section, “compensation” shall
include the following:
 
 
 
(A)
the Participant’s base salary from PPL and/or any Affiliated Company prior to
any deferrals to the Officers Deferred Compensation Plan or any other
nonqualified deferred compensation plan of an Affiliated Company or any Internal
Revenue Code section 401(k) plan by which Participant is covered, plus
 
 
 
(B)
the value of any cash grants attributable to any month used in the average,
awarded to Participant pursuant to the executive incentive awards program
initially approved by the Board on October 25, 1989 or any similar program
maintained by an Affiliated Company. For the final calendar year of employment,
"Compensation" shall include an amount equal to the value of any cash grant that
would have been paid for service in the final calendar year of employment, as if
100% of target goals were achieved, but prorated by multiplying by a fraction
equal to the number of full calendar months of service completed divided by 12.
 
 
(2)
For the purposes of determining the Participant’s “compensation” under
Subsection (1) of this definition, the CLC will determine the amount of any cash
grant awarded to the Participant under any incentive awards program, and prorate
such amount over the year for which the award was granted.
Notwithstanding the foregoing, if a Participant transfers from a Participating
Company to an Affiliated Company that is not a Participating Company after
becoming a Participant, earnings with the Affiliated Company after the date of
such transfer (or for the duration of each such transfer if the Participant
transfers more than once) shall not count in the Participant’s Supplemental
Final Average Earnings.
 
(s)
“Terminated Vested Participant” means a Participant except the Chief Executive
Officer of PPL Corporation:
 
 
(1)
who has a Termination of Employment after attaining age 50 but not age 55, and
completing at least 10 Years of Service.





--------------------------------------------------------------------------------




 
(t)
“Termination of Employment” means the Participant’s separation from service (as
such term is defined in Section 409A) from PPL and all Affiliated Companies.

II.
Except as provided for in this Amendment No. 6, all other provisions of the Plan
shall remain in full force and effect.

IN WITNESS WHEREOF, this Amendment No. 6 is executed this ____ day of
__________________, 2018.
 
PPL SERVICES CORPORATION
 
 
 
 
 
 
 
By:
 
 
 
Joanne H. Raphael
 
 
Senior Vice President, General Counsel
 
 
and Corporate Secretary







iManage/SERP Document (1989-00735)/Plan Documents/Amendments




